SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

299
CA 11-00215
PRESENT: CENTRA, J.P., CARNI, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


ISIDRO ABASCAL, CLAIMANT-APPELLANT,

                      V                           MEMORANDUM AND ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 113160.)


ISIDRO ABASCAL, CLAIMANT-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK K. WALSH OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Court of Claims (Norman I. Siegel,
J.), dated January 20, 2011. The judgment dismissed the claim after
trial.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Claimant commenced this action seeking damages for
injuries he allegedly sustained as a result of a prostate examination
performed at the correctional facility where he was incarcerated.
Contrary to the contention of claimant, the Court of Claims properly
dismissed his claim based on his failure to present expert medical
evidence. Claimant, “like any medical malpractice plaintiff, [alleges
that] he was injured because a doctor failed to perform competently a
procedure requiring the doctor’s specialized skill” (Bazakos v Lewis,
12 NY3d 631, 634; see generally Weiner v Lenox Hill Hosp., 88 NY2d
784, 787-788; Toepp v Myers Community Hosp., 280 AD2d 921). “Because
the claim ‘substantially related to medical diagnosis and treatment,
the action it gives rise to is by definition one for medical
malpractice rather than for simple negligence’ ” (McDonald v State of
New York, 13 AD3d 1199, 1200; see Weiner, 88 NY2d at 788). Further,
claimant’s allegation that defendant deviated from an accepted
standard of care in performing the prostate examination raises medical
issues that are not “within the ordinary experience and knowledge of
laypersons” (Mosberg v Elahi, 80 NY2d 941, 942; see Wood v State of
New York, 45 AD3d 1198; Tatta v State of New York, 19 AD3d 817, 818,
lv denied 5 NY3d 712). Thus, contrary to claimant’s contention,
expert medical evidence was required (see Mosberg, 80 NY2d at 942;
Wood, 45 AD3d 1198; McDonald, 13 AD3d at 1200).

Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court